Citation Nr: 1425942	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 11, 2009, for the award of service connection for anal incontinence associated with Crohn's disease.

2.  Entitlement to an effective date earlier than September 11, 2009, for the award of a 70 percent rating for mood disorder associated with Crohn's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1964.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  On June 17, 2002, the Veteran provided testimony at a decision review officer (DRO) hearing in conjunction with his claim of service connection for a stomach condition.  This testimony included his reports of frequently soiling his underwear.  Later lay evidence included other indicia of fecal incontinence.

2.  The Veteran's claim for a total disability rating based on individual unemployability (TDIU) was received on September 11, 2009.  Development of this claim resulted in evidence that was used to award an increased rating of 70 percent for a mood disorder.  It was not factually ascertainable than an increase in disability had occurred prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 17, 2002, for the award of service connection for anal incontinence associated with Crohn's disease are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).

2.  The criteria for an effective date earlier than September 11, 2009, for a 70 percent rating for mood disorder are not met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Here, the Veteran was sent a letter in November 2008 that provided information as to what evidence was required to substantiate the underlying claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of entitlement.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Anal Incontinence

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The current effective date of September 11, 2009, reflects the date that the Veteran's request for an increased rating for Crohn's disease was received.  See December 2009 rating decision.

The Veteran does not allege, nor does the record suggest that he filed a claim of service connection for anal incontinence or a similar disability within one year of his separation from service in May 1964.

Instead, the Veteran believes that his effective date should be earlier than September 11, 2009.  In his March 2010 notice of disagreement, the Veteran pointed to the date of his March 2006 claim for an increased rating for Crohn's disease as an appropriate effective date for this grant of service connection.  At his January 2012 hearing, the Veteran stated that he had been complaining about his inability to control his bowels since he initially filed a claim for a stomach condition (Crohn's disease), and as a result, this condition should have been considered at the time of the initial grant for that disability.

In this case, the medical evidence of record does not show complaints of fecal incontinence at the time of the Veteran's initial claim.  Records taken in conjunction with his July 2000 surgery specifically note that the Veteran is continent of bowels.  Likewise, an August 2006 VA nursing discharge note shows that the Veteran is continent of both bladder and bowels.


Nonetheless, the record does show lay evidence consistent with the Veteran's contention.  Specifically, at his June 17, 2002, decision review officer (DRO) hearing, the Veteran testified that he "can crap in [his] pants," he carried baby wipes with him, and "it's not uncommon that [he had to] change clothes or underwear once or twice a day."  This testimony was corroborated in a letter from R.L., who confirmed, "I have known him to take extra clothing and underwear on our trips because he is afraid of messing up his clothes during these intestinal episodes."  In his December 2003 DRO hearing, the Veteran reported unexpected defecation during sleep and while awake.  Similarly, later VA treatment records note the Veteran's complaints of incontinent bowel movements overnight and some fecal incontinence.  See March 2006 and August 2006 VA treatment records; see also May 2007 notice of disagreement.

Despite the long standing lay evidence of this symptom, it was not contemplated by the rating criteria applied in either the December 2002 or July 2007 rating decisions.  Instead, this symptom was first recognized in the December 2009 rating decision at issue.

Based on the above, the Board finds that an earlier effective date is warranted to recognize the Veteran's lay reports of this symptom in conjunction with his original claim of service connection for a stomach condition; beginning with his June 2002 testimony.  As such, an effective date of June 17, 2002, but no earlier, is granted for the award of entitlement to service connection for anal incontinence.

Mood Disorder

The Veteran was originally granted service connection for mood disorder (claimed as depression) in a February 2009 rating decision.  This rating decision assigned a 30 percent rating, effective September 23, 2008.  This rating was increased to 70 percent, effective September 11, 2009, in the December 2009 rating decision at issue.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).  In this way, the question of assignment of an earlier effective date is twofold.

The current September 11, 2009, effective date reflects the date that the Veteran's application for a total disability rating based on individual unemployability (TDIU) was received.  In his March 2010 notice of disagreement, the Veteran pointed to the date of his March 2006 claim for an increased rating for Crohn's disease as an appropriate effective date for this 70 percent evaluation.  A communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative may be considered an informal claim.  38 C.F.R. § 3.155.  Any such informal claim must identify the benefit sought.  Id.  That March 2006 document focused on the Veteran's physical symptoms of his Crohn's disease without mention of any associated psychiatric condition.  As such, it does not identify a rating for mood disorder as a benefit sought and cannot be construed as a claim for this disability.  Likewise, the record does not contain any other document that can be construed as an informal claim.

Thus, the September 2009 TDIU claim is the earliest document that can be considered a claim for an increased rating for mood disorder.  As such, the question becomes when was it first factually ascertainable that an increase in disability had occurred.  Specifically, if that occurred within the one year prior to the September 2009 claim.  See Hazan, 10 Vet. App. 511.

A schedular 70 percent rating for mood disorder requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9435.  Additionally, this diagnostic code contains a non-exhaustive list of symptoms that serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For a 70 percent rating, these symptoms include: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.

The current 70 percent rating is based on the November 2009 VA examination report showing severe restriction of occupational and social activities.  While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes that the Veteran was assigned a GAF score of 45, which indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  This examiner found that the combination of the Veteran's physical and mental conditions resulted in total occupational and social functioning.  He did not distinguish the impairment caused by mood disorder from that caused by Crohn's disease.  Additionally, this examiner found that "The combination of Crohn's and [the Veteran's] impotence has made relationships with women difficult to impossible."  The December 2009 rating decision relies on these symptoms, which the examiner clearly relates to the Veteran's physical and not mental disabilities, to formulate the basis for a higher rating for his mood disorder.  Nevertheless, the Board will not disturb the 70 percent rating.

In the year prior to September 11, 2009, the record does not contain evidence that the symptoms of the Veteran's mood disorder warrant a 70 percent evaluation.  Instead, the Veteran's VA treatment records consistently showed moderate symptoms of his mood disorder as evinced in his reported GAF scores within the 52 to 55 range.  See DSM- IV.  The Veteran was adjusting his lifestyle to his Crohn's disease and underwent significant changes to this lifestyle in terms of occupational, social, and leisure pursuits.  These records repeatedly show that the Veteran's symptoms of depression were caused by restriction of occupational and social activities and not the cause of such restrictions.  While the Veteran reported passive suicidal thoughts, he consistently denied active suicidal ideation.  The Veteran's mood fluctuated, with congruent affect.  His reported symptoms included depression, frustration, anger, irritability, intermittent insomnia, anxiety (when he is on the road and has sudden urge to use the restroom), mild claustrophobia, amotivation, anhedonia, low energy, loss of interest in activities previously enjoyed, concentration problems, and thoughts of hopelessness.  There was no impairment of thought process or communication, delusions, hallucinations, inappropriate behavior, homicidal ideation, active suicidal ideation, memory loss or impairment, obsessive or ritualistic behavior, psychosis, or mania.  He routinely maintained his personal appearance and hygiene.  As such, his symptoms do not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time within the one-year prior to the September 2009 TDIU claim.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.

At his January 2012 hearing, the Veteran testified that he did not tell the female VA psychologist the full extent of his symptoms, including his incontinence and trouble ejaculating, because he was embarrassed.  The record shows that the Veteran was repeatedly seen by Dr. S.E.S. during this period.  Since the November 2009 VA examiner was male, the Veteran was more comfortable disclosing this information.  Nevertheless, the Board's consideration for entitlement to an earlier effective date is necessarily limited to the evidence of record and cannot include evidence that would have been generated but for the Veteran's embarrassment.  Moreover, these physical symptoms were part of the medical record and were repeatedly noted in the lay evidence, including the September 2005 hearing before a female Veterans Law Judge.  Regardless, neither incontinence nor the ability to ejaculate is a symptom contemplated in the rating criteria for mood disorder.  Moreover, in this veteran's case, these are noted to be symptoms of his physical disabilities, not a symptom of his mood disorder.  The Veteran did not identify any mental health symptoms that were withheld from his regular VA psychologist because of her gender.

Based on the above, the earliest effective date available based on the date of receipt of claim is the current effective date of September 11, 2009, the date of receipt of his TDIU claim. The VA medical evidence within one year of that claim fails to establish entitlement to a 70 percent rating for mood disorder.  Thus, an earlier effective date is not warranted.


ORDER

An effective date earlier of June 17, 2002, but no earlier, for the award of service connection for anal incontinence associated with Crohn's disease is granted.

An effective date earlier than September 11, 2009, for a 70 percent evaluation for mood disorder is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


